290 S.W.3d 196 (2009)
DEPENDENTS OF Timothy J. GANT (Deceased), Appellants,
v.
U.S. FOODSERVICE, INC. (Employer), and Ace American Insurance Company (Insurer), Respondents.
No. WD 70453.
Missouri Court of Appeals, Western District.
August 25, 2009.
Jerry Kenter and Brianne Niemann, Kansas City, MO, for Appellants.
Bruce R. Levine and M. Joan Klosterman, Kansas City, MO, for Respondents.
Before Division Two: Victor C. Howard, Presiding Judge, and Joseph M. Ellis and Mark D. Pfeiffer, Judges.

ORDER
PER CURIAM:
The dependents of Timothy J. Gant appeal from a ruling of the Labor and Industrial Relations Commission (Commission) affirming the Administrative Law Judge's (ALJ) decision denying workers' compensation benefits for the death of Timothy Gant. The ALJ concluded that Mr. Gant's death was due to a congenital defect and was not caused by a workplace accident. The Commission adopted the ALJ's findings of fact and rulings of law from which this appeal ensues.
In their sole point on appeal, appellants claim that the Commission erred in allowing the deposition testimony of Dr. Steven Arkin into evidence. They contend that Dr. Arkin's testimony was a violation of RSMo § 287.210.3, otherwise known as the "seven-day rule." We affirm in this per curiam order. Rule 84.16(b).